Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 3/9/2021.  Claims 1, 4-10, 12-18 are currently pending within this application.

Claim Rejections
2.	The previous rejections of the claims under 35 USC 101 and 35 USC 102 are withdrawn in response to amended claims filed on 3/9/2021.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 17, Line 1: Replace “method” with “system”
Claim 18, Line 1: Replace “method” with “system”
  

Allowable Subject Matter
4.	Claims 1, 4-10, 12-18 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 10, and 12 are directed towards a method and system that include/perform the operations of at least “receiving a query image; extracting one or more regions of interest from the query image; calculating one or more first features for each of the regions of interest extracted from the query image by respectively applying each region of interest to a corresponding ROI (region of interest) feature extraction model independently learned for each region of interest in order to extract the one or more first features for each of the regions of interest; calculating one or more second features of an entire query image by applying the query image to an entire region feature extraction model learned with a plurality of entire learning images, wherein the one or more second features are calculated independently from the first features; and calculating analysis values of the query image for identifying the query image by applying the one or more first features of each of the regions of interest and the one or more second features of the entire query image to a pre-learned integration analysis model”.
  	The cited and considered prior art, specifically those cited and relied upon in the previous Office action(s), as well as those newly cited in conjunction with the instant Office action, fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in 
	Claims 4-9, 13-18 are allowed for being dependent upon allowed base claims 1 and 12.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664